Fourth Court of Appeals
                                  San Antonio, Texas

                                        October 22, 2019

                                      No. 04-19-00318-CV

                                    Leticia R. BENAVIDES,
                                            Appellant

                                                v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

        We ordered the court reporter, Ms. Cynthia Lenz, to appear in person on October 23,
2019 at 10:00 a.m. before a panel consisting of Chief Justice Marion, Justice Martinez, and
Justice Alvarez to show cause why she should not be held in civil and criminal contempt and
sanctioned for her failure to timely file the reporter’s record. In a subsequent order, we ordered
Ms. Lenz to file a signed, written status report and advised Ms. Lenz that upon receipt of a
satisfactory status report, this court may elect to cancel the show cause hearing set for October
23, 2019.

        Ms. Lenz filed the status report on October 21, 2019 as ordered. Accordingly and in light
of the representations made in the status report, it is ORDERED that the show cause hearing set
for October 23, 2019 is CANCELLED pending further orders of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk